Case 2:18-cv-03007-JS-GRB Document 169-4 Filed 05/09/19 Page 1 of 35 PageID #: 616




                          EXHIBIT C
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page12ofof34
                                                                     35PageID
                                                                        PageID#:#:423
                                                                                   617



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  JOSEPH JACKSON,

                                        Plaintiff,               FIRST AMENDED
                                                                 COMPLAINT
                            -against-
                                                                 Jury Trial Demanded
  NASSAU COUNTY; THE INCORPORATED VILLAGE
  OF FREEPORT; DETECTIVE ROBERT DEMPSEY;                         18 CV 3007 (JS) (GRB)
  DETECTIVE GARY ABBONDANDELO; DETECTIVE
  JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;
  DETECTIVE MARTIN ALGER;           DETECTIVE
  ANTHONY SORRENTINO; DETECTIVE DAVID L.
  ZIMMER;       POLICE   OFFICER    MELENDEZ;
  LIEUTENANT BURDETTE; SERGEANT MCHALE;
  SERGEANT NOLL; DETECTIVE SHARKEY; POLICE
  OFFICER DOWDELL; POLICE OFFICER BARRY
  MCGOVERN; DETECTIVE TURNER; DETECTIVE
  EDWARD HAGGERTY; POLICE OFFICER HALL;
  DETECTIVE LAURETTE KEMP; DETECTIVE WILLIAM
  TWEEDY;      DETECTIVE   ANTHONY     KOSIER;
  DETECTIVE SERGEANT DAN SEVERIN; DETECTIVE
  JERL MULLEN; THE ESTATE OF DETECTIVE JERL
  MULLEN; JOHN DOE, AS THE ADMINISTRATOR OF
  THE ESTATE OF JERL MULLEN; and JOHN and JANE
  DOE 1 through 20,

                                        Defendants.
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page23ofof34
                                                                     35PageID
                                                                        PageID#:#:424
                                                                                   618



         Plaintiff Joseph Jackson, by and through his attorneys, the law firm of

  Elefterakis, Elefterakis & Panek, alleges as follows:

                                    INTRODUCTION

         1.     Plaintiff Joseph Jackson spent over 23 years incarcerated on murder and

  related charges in connection with the shooting death of Steven Jason in Freeport, New

  York on March 20, 1994.

         2.     Mr. Jackson, however, had no involvement in the crime.

         3.     This injustice resulted from a series of intentional acts by the individual

  defendants, outlined herein, with participation and knowing approval of supervisors up

  the chain of command, and as a direct consequence of unconstitutional policies,

  practices and customs maintained by defendants County of Nassau and Incorporated

  Village of Freeport.

                              NATURE OF THE ACTION

         4.     This is an action to recover money damages arising out of the violation of

  plaintiff’s rights under the Constitution.

                             JURISDICTION AND VENUE

         5.     This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, the

  Fourth, Fifth, Sixth and Fourteenth Amendments to the Constitution of the United

  States and the laws of the State of New York.



                                               -2-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page34ofof34
                                                                     35PageID
                                                                        PageID#:#:425
                                                                                   619



          6.    The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

  1343 and 1367(a).

          7.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

                                   NOTICE OF CLAIM

          8.    Within ninety days after the claim alleged in this complaint arose, written

  notices of claim were duly served upon defendants.

          9.    At least thirty days have elapsed since the service of the notices of claim,

  and adjustment or payment of the claims has been neglected or refused.

          10.   This action has been commenced within one year and ninety days after

  the happening of the events upon which the claims are based.

                                     JURY DEMAND

          11.   Plaintiff demands a trial by jury in this action.

                                          PARTIES

          12.   Plaintiff Joseph Jackson is a resident of Nassau County in the State of New

  York.

          13.   Defendant County of Nassau is a county within the State of New York. It

  operates the Nassau County Police Department (“Nassau PD” or “NCPD”), a

  department or agency of defendant County responsible for the appointment, training,

  supervision, promotion and discipline of police officers and supervisory police officers,

  including several of the individually named defendants herein.
                                              -3-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page45ofof34
                                                                     35PageID
                                                                        PageID#:#:426
                                                                                   620



         14.    Defendant Incorporated Village of Freeport (“Freeport”) is a village in the

  town of Hempstead within the County of Nassau. Freeport operates the Village of

  Freeport Police Department (“Freeport PD”), a department or agency of defendant

  Freeport responsible for the appointment, training, supervision, promotion and

  discipline of police officers and supervisory police officers, including several of the

  individually named defendants herein.

         15.    The individual defendants, at all times relevant herein, were officers,

  employees and agents of the NCPD and/or Freeport PD. The individual defendants are

  sued in their individual and official capacities.

         16.    At all times relevant defendants John and Jane Doe 1 through 20 were

  police officers, detectives or supervisors employed by the NCPD and/or Freeport PD.

  Plaintiff does not know the real names of defendants John and Jane Doe 1 through 20.

         17.    At all times relevant herein, defendants John and Jane Doe 1 through 20

  were acting as agents, servants and employees of the County of Nassau and/or Freeport.

  Defendants John and Jane Doe 1 through 20 are sued in their individual and official

  capacities.

         18.    At all times relevant herein, all individual defendants were acting under

  color of state law.




                                              -4-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page56ofof34
                                                                     35PageID
                                                                        PageID#:#:427
                                                                                   621



                                STATEMENT OF FACTS

         19.    On March 20, 1994, at approximately 2:00 a.m., Steven Jason walked out

  of the American Legion Hall on Sunrise Highway and Guy Lombardo Avenue in

  Freeport, New York.

         20.    In the vicinity of a nearby Blimpie’s restaurant, Mr. Jason was fatally shot.

         21.    One alleged eyewitness, Skwanitra Witherspoon, described the shooter as

  5’7” to 5’8” tall.

         22.    Another eyewitness, Martha Campbell, described the shooter as 5’8”.

         23.    Plaintiff Joseph Jackson is a 6’ tall African-American man with a very light

  complexion.

         24.    Two men – Maurice Larrea, an off-duty NYPD officer, and his friend

  Glenn Montes – also witnessed the shooting and gave detailed written statements to

  police that morning.

         25.    In their statements, Larrea and Montes explain that after witnessing the

  crime and pursuing a 5’9”-5’10” black male perpetrator with a “dark brown face,” they

  called 911 from a payphone.

         26.    Most of the individual defendants were at the crime scene and involved in

  taking witness statements, canvassing the area with Montes and Larrea and conducting

                                             -5-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page67ofof34
                                                                     35PageID
                                                                        PageID#:#:428
                                                                                   622



  the preliminary manhunt investigation – these include defendants Abbondandelo,

  Holland, Herts, Zimmer, Melendez, Burdette, McHale, Noll, Dowdell, McGovern,

  Turner, Mullen, Hall, Tweedy and Severin.

        27.    The Montes statement was taken by defendant Holland.

        28.    The Larrea statement was taken by defendant Herts.

        29.    Martha Campbell’s statement was taken by defendant Zimmer.

        30.    Skwanitra Witherspoon gave statements to defendants Tweedy,

  McGovern and Mullen.

        31.    Defendants Melendez and Hall canvassed the area with Montes and

  Larrea.

        32.    Despite the deeply exonerative character of the evidence, and their

  affirmative obligation to disclose it, defendants and their agents hid and withheld the

  existence of eyewitnesses Montes and Larrea and their detailed written statements from

  plaintiff, to whom they were never disclosed.

        33.    Thereafter, defendants engaged in extensive efforts to frame Joseph

  Jackson for the Steven Jason murder.




                                            -6-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page78ofof34
                                                                     35PageID
                                                                        PageID#:#:429
                                                                                   623



            34.   Defendants Dempsey, Abbondandelo and Alger, among others, corruptly

  persuaded Peddie Jenkins, plaintiff’s cousin, and Roy and Tyrone Isaac to provide

  statements falsely implicating Mr. Jackson in the Jason murder.

            35.   The defendants also attempted to persuade others, including a barber

  known as “Woody” to falsely implicate Mr. Jackson in the Jason murder.

            36.   Nine months later, on December 17, 1994, defendants including

  Haggerty, Kemp and Sorrentino arrested Mr. Jackson for a purported drug sale offense

  so that he could be isolated and interrogated by defendants including Dempsey,

  Abbondandelo, Herts, Mullen, Severin and Sharkey.

            37.   Even though defendants knew that plaintiff was represented by counsel,

  they acted to intentionally circumvent and deny plaintiff his right to counsel, so that a

  false confession could be extracted from him. Defendants, including Severin and

  Sharkey, provided false information to Mr. Jackson’s relatives while he was in custody

  to prevent them from learning his whereabouts and obtaining counsel for him.

            38.   While isolated over the course of approximately forty hours, plaintiff was

  beaten, threatened and coerced into signing a fifteen-page false confession prepared by

  police.




                                              -7-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page89ofof34
                                                                     35PageID
                                                                        PageID#:#:430
                                                                                   624



        39.    During this time, defendant Kosier, in coordination with other

  defendants, purported to administer a polygraph examination of Mr. Jackson with the

  corrupt intention of using the test and its results to pressure Mr. Jackson into signing a

  statement falsely implicating himself in the murder.

        40.    Defendants Mullen and Dempsey each physically assaulted plaintiff

  without provocation or justification during the interrogation.

        41.    The inhumane treatment to which plaintiff was subjected included several

  hours spent in a frigid interrogation room while stripped to his underwear.

        42.    The defendants, particularly Dempsey, are known to have procured false

  confessions through improper tactics on prior occasions, with devastating results. See

  Restivo v. Hessemann, 846 F.3d 547, 554 (2d Cir. 2017), cert. denied, 138 S. Ct. 644,

  199 L. Ed. 2d 528 (2018) (Upholding $43 million award to innocent plaintiffs also

  assaulted and coerced into falsely confessing by NCPD detectives including Robert

  Dempsey, causing each man to sustain 18 years of wrongful incarceration).

        43.    Defendants from NCPD and Freeport PD conspired with and assisted

  each other in framing plaintiff for the Steven Jason murder.

        44.    For example, at a hearing on November 8, 1995, defendant

  Abbondandelo, who was undoubtedly aware of the existence of eyewitnesses Montes


                                             -8-
Case
 Case2:18-cv-03007-JS-GRB
       2:18-cv-03007-JS-GRB Document
                             Document169-4
                                      162 Filed
                                           Filed 03/08/19
                                                 05/09/19 Page
                                                          Page 910ofof3435PageID
                                                                           PageID#:#:431
                                                                                      625



   and Larrea as the lead investigator at the scene following the Jason murder, provided

   false sworn testimony and concealed the critical eyewitnesses whose testimony

   exonerated plaintiff:

         Q:     Detective, I’m going to direct your attention to the on-the-scene
                investigation that you discussed, which took place on March 20, 1994
                regarding the death of Steven Jason?
         A:     Yes, sir.
         Q:     Can you tell me what detective from the homicide squad was assigned to
                the investigation?
         A:     I was, sir.
         Q:     You were the primary detective; is that right?
         A:     Yes, sir.
         Q:     During the course of your investigation at the scene, did you determine
                whether there were any eyewitnesses to this incident?
         A:     Yes, sir.
         Q:     Can you tell me how many eyewitness were identified as eyewitnesses to
                this incident?
         A:     There was one, to my knowledge.
         Q:     Was that Ms. Witherspoon?
         A:     That’s correct.

         45.    After being deprived of key Brady material, plaintiff, who is factually

   innocent of any involvement in the Steven Jason murder, was tried and convicted, on

   March 7, 1997, of Murder in the Second Degree, Intimidating a Witness in the First

   Degree and Hindering Prosecution in the Second Degree.




                                             -9-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page10
                                                               11ofof34
                                                                      35PageID
                                                                         PageID#:#:432
                                                                                    626



          46.    The only evidence offered against plaintiff at trial was his coerced false

   confession and the incredible and inconsistent testimony of two purported witnesses,

   each of whom was corruptly influenced by the defendants and offered enticements in

   exchange for their testimony. Peddie Jenkins, who may well have been the true

   perpetrator, was given a lenient deal in exchange for his testimony.

          47.    The second trial witness, Ms. Witherspoon, offered testimony that is

   incredible as a matter of law.

          48.    The defendants knew that the trial witnesses offered false testimony, but

   nevertheless suborned it, violating plaintiff’s right to due process and a fair trial.

          49.    Defendants also, inter alia, deprived plaintiff of evidence needed to prove

   his alibi.

          50.    In March 1997, Justice Boklan sentenced plaintiff to twenty-five years to

   life on the murder conviction, and to lesser sentences on the other convictions.

          51.    Many years later, plaintiff obtained the Larrea and Montes witness

   statements (but not their 911 call) through a FOIL request and brought them to the

   attention of the Nassau County DA’s Conviction Integrity Unit (“CIU”).

          52.    After an investigation, the CIU concluded that Brady violations had

   occurred, and that plaintiff had been wrongfully convicted.


                                               -10-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page11
                                                               12ofof34
                                                                      35PageID
                                                                         PageID#:#:433
                                                                                    627



         53.     The CIU also confirmed that the withheld Brady material was contained

   in the files of both the Freeport PD and NCPD.

         54.     On February 14, 2018, the CIU filed a motion to set aside plaintiff’s

   conviction.

         55.     The motion was granted, the indictment was dismissed, and plaintiff was

   released, on February 16, 2018.

         56.     As indicated in the memorandum filed by prosecutors in support of their

   motion to vacate Mr. Jackson’s criminal judgment, the Montes and Larrea statements

   constitute newly-discovered evidence within the meaning of N.Y.C.P.L. § 440.10 and

   the Nassau County DA’s office has reason to believe Mr. Jackson is innocent.

         57.     Such circumstances, taken together with the defendant officers’ broad

   record of misconduct (discussed further below), is “indicative of innocence” and

   supports the conclusion that the criminal proceedings were favorably terminated.

         58.     As a result of defendants’ misconduct, plaintiff spent over 23 years

   incarcerated, including years spent in solitary confinement.




                                            -11-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page12
                                                               13ofof34
                                                                      35PageID
                                                                         PageID#:#:434
                                                                                    628



                      THE SCIENCE OF FALSE CONFESSIONS

   “Our distrust for reliance on confessions is due, in part, to their decisive impact upon
   the adversarial process. Triers of fact accord confessions such heavy weight in their
   determinations that the introduction of a confession makes the other aspects of a trial
   in court superfluous, and the real trial, for all practical purposes, occurs when the
   confession is obtained. No other class of evidence is so profoundly prejudicial. Thus the
   decision to confess before trial amounts in effect to a waiver of the right to require the
   state at trial to meet its heavy burden of proof.”

   Colorado v. Connelly, 479 U.S. 157, 182 (1986) (Brennan, J., dissenting) (citations and
   quotation marks omitted).

          59.   New York State has an above-average rate of false confessions.

         60.    In exonerations based on DNA evidence in New York State, of which

   there have been approximately thirty, false confessions appear in nearly 50% of cases.

         61.    The best scientific estimate of the nationwide false confession rate is in the

   range of 20-25%, with a much higher rate in murder cases.

         62.    The leading academic researcher is Professor Saul M. Kassin, of the John

   Jay College of Criminal Justice and Williams College, who, in 1985, with Lawrence S.

   Wrightsman, established a framework of three types of false confessions: voluntary,

   compliant and internalized, that has gained widespread acceptance.

         63.    According to Professor Kassin, a compliant false confession is where “the

   suspect acquiesces in order to escape from a stressful situation, avoid punishment, or

   gain a promised or implied reward.” Such false confessions are common even in the

   absence of physical violence, which guarantees them.


                                             -12-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page13
                                                               14ofof34
                                                                      35PageID
                                                                         PageID#:#:435
                                                                                    629



          64.    The quintessential compliant false confession case is that of the Central

   Park Five, youths who in 1989 were convinced by detectives that they would be brought

   straight home if they falsely admitted to peripheral involvement in a jogger’s brutal rape.

   The teens were instead convicted and sentenced, only to be exonerated years later

   through DNA evidence.

          65.    Even when conducted legally, American-style police interrogation is a

   psychologically oriented, guilt-presumptive process in which lying is permitted and

   suspects are intentionally isolated and confronted.

          66.    The literature describes police interrogation as an inherently asymmetrical

   social interaction “led by an authority figure who holds a strong a priori belief about the

   target and who measures success by the ability to extract an admission from that target.”

          67.    Researchers have identified “situational risk factors,” that increase the

   likelihood of false confession, including the presentation of false evidence, extended

   interrogations without rest, and the use of misinformation.

          68.    In replicable peer-reviewed experiments, innocent individuals presented

   with false evidence are found nearly twice as likely to give a false written confession,

   doing so at a rate of 94%.

          69.    A suspect’s profile may also increase their “dispositional vulnerability,” or

   the likelihood that they will succumb to even legal interrogation tactics.


                                              -13-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page14
                                                               15ofof34
                                                                      35PageID
                                                                         PageID#:#:436
                                                                                    630



          70.    Another identified cause of false confessions is the inability of police

   interrogators to accurately recognize when someone is lying. Studies show that law

   enforcement officers have little to no increased ability to detect false statements.

          71.    Kassin tells the story of Jeffrey Deskovic, who spent 15 years in prison

   after he falsely confessed to a murder before being exonerated by DNA evidence. In

   relenting to pressure and offering a false confession, Deskovic believed that “truth and

   justice would prevail” and that his innocence would be discovered: “I thought it was all

   going to be okay in the end.”

          DEFENDANTS’ MALICE AND DELIBERATE INDIFFERENCE

          72.    As described above, defendants withheld exculpatory evidence, corruptly

   influenced witnesses, coerced a confession from plaintiff and concealed the misconduct

   that pervaded the investigation.

          73.    Defendants knew or should have known that they did not have probable

   cause to arrest and prosecute plaintiff because they deliberately used constitutionally

   impermissible practices to manufacture evidence against him that they knew to be false,

   and that was contradicted by withheld exculpatory evidence. There was no physical,

   circumstantial or credible testimonial evidence linking plaintiff to the crime.

   Nevertheless, defendants caused plaintiff to be charged with and convicted for the death

   of Steven Jason.


                                              -14-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page15
                                                               16ofof34
                                                                      35PageID
                                                                         PageID#:#:437
                                                                                    631



         74.    Defendants procured an indictment against plaintiff in bad faith and

   conspired to charge him with murder and other crimes, also in bad faith.

         75.    Plaintiff is innocent and has maintained his innocence from the inception

   of the criminal prosecution against him.

         76.    Unfortunately, plaintiff’s wrongful conviction was not an isolated

   incident. By the 1990s, the NCPD and Freeport PD were well aware that arrests and

   prosecutions tainted by police falsifications were a major problem—one that had been

   the subject of numerous lawsuits, civil settlements, and excoriating judicial opinions.

                Here, whether County policymakers constructively
                acquiesced in the alleged constitutional abuses of its
                homicide detectives is an issue for the jury. Plaintiffs’
                evidence demonstrates the following: the County had
                almost immediate notice that Restivo had been
                physically assaulted during his interrogation, yet no
                investigation was made into Restivo’s allegations
                (R/H Stmt. of Disputed Facts ¶¶ 59–65); credible
                allegations that detectives planted hair evidence in
                Restivo’s van surfaced at Restivo and Halstead’s 1986
                criminal trial, yet the County conducted no
                investigation (id. ¶¶ 67–70); in 1995, the County
                learned that Volpe elicited a false confession from a
                murder suspect (which eventually resulted in a civil
                settlement) but did not investigate or discipline him
                (id. ¶¶ 71–76); in 2004, a civil jury found that
                Dempsey was responsible for malicious prosecution of
                a suspect from whom Dempsey had elicited a
                false confession, but Dempsey was never investigated
                or disciplined (id. ¶¶ 77–87); the County settled a
                2002 civil suit arising out of an alleged 2001
                false confession of a suspect in a different murder

                                              -15-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page16
                                                               17ofof34
                                                                      35PageID
                                                                         PageID#:#:438
                                                                                    632



               investigation (id. ¶¶ 88); see also Martinez v. Cnty. of
               Nassau, No. 02–CV–4985 (JS) (WDW)); and, prior
               to the Fusco investigation, a manslaughter conviction
               was reversed because of an illegal confession obtained
               by NCPD detectives, see People v. Evans, 70 A.D.2d
               886, 888, 417 N.Y.S.2d 99, 101 (2d Dep’t 1979).

               This evidence—especially the failure to investigate or
               discipline detectives involved in false confessions—
               suggests that the County had a “custom whereby it
               acquiesced in unconstitutional conduct by its
               officers.” Okin, 577 F.3d at 440. Defendants chiefly
               argue that evidence concerning the three
               false confession cases that followed the Fusco
               investigation     cannot       establish     what     the
               County’s policy was years earlier in 1985. (Def. Reply
               12–13.) In the Court’s view, however, these later cases
               can be probative of policymakers’ attitudes at the time
               of the Fusco case. Jones, 2012 WL 3104523, at *10
               (“It is not unreasonable to infer that Town officials
               who were indifferent to such abuse in 2000 might
               have held similar attitudes three years earlier.”); see
               also Chepilko v. City of N.Y., No. 06–CV–5491, 2012
               WL 398700, at *15 (E.D.N.Y. Feb. 6, 2012)
               (“Subsequent or contemporaneous conduct can be
               circumstantial evidence of the existence of preceding
               municipal policy or custom.”). Obviously the gap
               between the initial Fusco investigation and the later
               false confession cases is greater than the three-year gap
               discussed in Jones, but at least two of the later cases
               involved detectives (Volpe and Dempsey,
               respectively) who had a hand in the Fusco case. And,
               in any event, the timing is a matter of weight for the
               jury.

   Kogut v. Cty. of Nassau, 06 CV 6695 (JS) (WDW), 2012 WL 3704710, at *2-3
   (E.D.N.Y. Aug. 27, 2012).


                                            -16-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page17
                                                               18ofof34
                                                                      35PageID
                                                                         PageID#:#:439
                                                                                    633



         77.    At his deposition on June 14, 2011, John Restivo testified about his own

   experience in the interrogation room with defendant Dempsey:

                After being assaulted by defendant Dempsey, I
                demanded to leave. They wouldn’t let me leave. I
                demanded to make a phone call. They wouldn't let
                me make a phone call. I demanded to make a phone
                call to a lawyer. They told me I didn't need a lawyer.
                They told me “You don’t have any rights here.”

         78.    On June 17, 1997, high school student Shonnard Lee was arrested, taken

   to NCPD headquarters, and placed in the hands of Dempsey and another detective,

   who proceeded to interrogate him for seven hours without first advising him of his

   Miranda rights. The detectives interrogated him about the murder of Sammy Jones;

   when he denied any knowledge and told them he had been with his brother that night,

   the detectives called him a liar, screamed at him, and abused him until Lee broke down

   crying. They also denied his repeated requests to contact his mother and an attorney.

         79.    Lee’s mother called the NCPD headquarters repeatedly during his

   interrogation and was told that they had no information about him. Finally, after

   midnight, a detective admitted to her that Lee was at the homicide bureau. Lee’s mother

   told the detective she spoke to that Lee was represented by counsel and that she wished

   to speak to Lee immediately. She was not allowed to speak to Lee and the interrogation

   continued.




                                            -17-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page18
                                                               19ofof34
                                                                      35PageID
                                                                         PageID#:#:440
                                                                                    634



            80.   Finally, Dempsey left the room, came back with some paperwork, and

   told Lee that he needed to sign the pages if he wanted to go home. Lee signed at 1:20

   a.m., having been in custody for almost 7 hours. That paperwork contained a document

   handwritten by Dempsey purporting to be a statement by Lee confessing to having

   murdered Jones with a baseball bat.

            81.   Lee never gave any such statement.

            82.   Dempsey also interrogated one of Lee’s friends, Tajuan Crum, without

   giving him his Miranda warnings, and even after confirming Crum’s alibi, threatened

   Crum that he would be charged himself unless he signed a statement, written by

   Dempsey, implicating Lee. “Scared to death,” Crum signed the statement.

            83.   Additionally, Dempsey falsified a statement from Winona Hammonds,

   falsely reporting that she had told Dempsey that she overheard Crum and Lee bragging

   about killing Jones.

            84.   Additionally, Dempsey suborned another witness, Jeffrey Bourne, into

   giving false testimony against Lee alleging that Lee had told Bourne he killed Sammy

   Jones.

            85.   Dempsey did all this despite the fact that four months before Lee’s arrest

   another witness, Ragan Martin, identified Sammy Jones’s killer for Dempsey as Corey

   Jones, also known as “Sha” and “Corey.” Martin subsequently showed Dempsey Corey


                                              -18-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page19
                                                               20ofof34
                                                                      35PageID
                                                                         PageID#:#:441
                                                                                    635



   Jones’s house, where one of the detectives took a photo of Jones’s Camaro, and also

   identified Corey Jones from a photo lineup; that lineup included Lee, but Martin did

   not identify Lee as involved in the murder.

         86.    Lee was charged, indicted, tried and acquitted. At Lee’s criminal trial,

   Dempsey testified that Lee had admitted to the murder, but the jury acquitted Lee.

         87.    Lee then brought a civil suit, and in the civil suit, a jury determined that

   Dempsey maliciously prosecuted Lee and awarded Lee $750,000 in compensatory and

   $1,250,000 in punitive damages.

         88.    Despite this finding by a civil jury that Dempsey had committed serious

   misconduct, Nassau County never investigated or disciplined Dempsey.

   NASSAU COUNTY AND FREEPORT’S UNCONSTITUTIONAL POLICIES

         89.    The unconstitutional and tortious acts of the defendant officers were

   not isolated incidents. Upon information and belief, there was a custom, policy,

   pattern and practice of Nassau County and Freeport beginning years before the

   unjust conviction of Mr. Jackson and continuing throughout his incarceration, of

   condoning, encouraging, ratifying and acquiescing in the practice of failing to

   conduct     reasonable   criminal    investigations,   conducting      unconstitutional

   interrogations, fabricating evidence including confessions and evidence supporting

   probable cause, committing perjury, failing to investigate alibi evidence, coercing

                                            -19-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page20
                                                               21ofof34
                                                                      35PageID
                                                                         PageID#:#:442
                                                                                    636



   confessions, failing to disclose exculpatory evidence and covering up this

   unconstitutional misconduct. Upon information and belief, Nassau County and

   Freeport policymakers were on notice of, but deliberately indifferent to these

   unconstitutional customs, policies and practices.

         90.    Upon information and belief, Nassau County and Freeport, and their

   policymakers, as well as the individual supervisors in this case, failed to train or

   supervise investigators to ensure they complied with constitutional requirements in

   eliciting confessions, disclosing favorable evidence to prosecutors, and obtaining

   probable cause for arrest and for prosecution, and that they did not fabricate

   evidence or commit perjury.

         91.    Upon information and belief, Nassau County and Freeport, through

   their final policymakers, failed to adequately screen, supervise, and/or discipline

   detectives, officers, and investigators.

         92.    As a direct and proximate consequence of the aforementioned actions by

   the defendants, plaintiff suffered over twenty-three years of imprisonment. During his

   incarceration, he sustained a variety of physical and emotional injuries.

                       PLAINTIFF’S INJURIES AND DAMAGES

         93.    Mr. Jackson suffered severe emotional and mental anguish and pain as a

   result of being punished for crimes he did not commit. He was denied effective
                                              -20-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page21
                                                               22ofof34
                                                                      35PageID
                                                                         PageID#:#:443
                                                                                    637



   treatment for his emotional injuries while incarcerated and continues to suffer mental

   anguish to this day. For example, plaintiff fears police contact and his everyday activities

   are limited and disrupted by the traumas he has suffered in this case. He was imprisoned

   when his grandmother—with whom he had an extremely close relationship before he

   was incarcerated—passed away.

          94.    Plaintiff was also denied the opportunity to pursue normal relationships

   with, and to enjoy the companionship of, family members and friends. While he was

   incarcerated, he was denied the opportunity to spend quality time with his family and

   to develop relationships with his children.

          95.    Plaintiff was denied decades of gainful employment and income. His

   earning power and ability to support himself have been permanently hampered by the

   years of productive work experience his wrongful imprisonment denied him.

          96.    Plaintiff has been publicly shamed, disgraced, ridiculed, and humiliated,

   in the most extreme manner possible. He was a figure of regional outrage and disdain,

   for events in which he had no part. Nothing can undo the reputational damage he has

   sustained.

          97.    Plaintiff and his family incurred substantial legal fees during the decades

   he spent seeking to defend himself and prove his innocence.




                                              -21-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page22
                                                               23ofof34
                                                                      35PageID
                                                                         PageID#:#:444
                                                                                    638



             98.   Additionally, Mr. Jackson claims, inter alia, loss of liberty; loss of

   enjoyment of life; continuing pain and suffering, including post-incarceration

   psychological issues; post-incarceration mental health treatment costs; lost earnings

   while incarcerated; impaired earning capacity and limitations on future employment

   opportunities;      emotional     distress;   humiliation;    indignities;    embarrassment;

   degradation; physical injuries and lack of access to health care while incarcerated;

   attorneys’ fees, and other pecuniary losses; and past pain and suffering; loss of family

   relationships; and loss of reputation.

                                          FIRST CLAIM
                                   Federal Malicious Prosecution

             99.   Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

             100. Defendants acting deliberately and with malice, initiated and took

   steps to continue the criminal prosecution of Mr. Jackson, without probable cause

   or other legal justification, by fabricating and coercing a confession they falsely

   attributed to Mr. Jackson and failing to disclose their misconduct as well as key

   exculpatory Brady material, in knowing disregard of Mr. Jackson’s constitutional

   rights.




                                                 -22-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page23
                                                               24ofof34
                                                                      35PageID
                                                                         PageID#:#:445
                                                                                    639



         101. There was not even arguable probable cause to arrest or prosecute Mr.

   Jackson, and no reasonable officer would have believed there was.

         102. Defendants were obligated to, but did not, disclose Brady material.

         103. Defendants corruptly influenced witnesses in support of the

   prosecution.

         104. The prosecution ultimately terminated in Mr. Jackson’s favor when his

   conviction was vacated and the indictment against him was dismissed.

         105. As a direct and proximate result of individual defendants’ misconduct,

   Mr. Jackson was wrongfully convicted and suffered the injuries and damages

   described above.

                                 SECOND CLAIM
           Fabrication of Evidence in Violation of 4th and 14th Amendments

         106. Plaintiff repeats and realleges each and every allegation as if fully set

   forth herein.

         107. Defendants deliberately fabricated evidence by manufacturing a

   statement and forcing Mr. Jackson to adopt it in written form and then

   misrepresenting to prosecutors, in conjunction with their own perjurious

   testimony, that the statements had originated with Mr. Jackson.




                                          -23-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page24
                                                               25ofof34
                                                                      35PageID
                                                                         PageID#:#:446
                                                                                    640



         108. Defendants intentionally withheld exculpatory evidence from plaintiff

   and denied and concealed the existence of key witnesses in direct contravention of

   plaintiff’s constitutional rights.

         109. Defendants also tampered with witness testimony in their effort to

   frame and falsely convict plaintiff.

         110. Such fabrication of evidence violated Mr. Jackson’s clearly established

   Fourteenth Amendment rights to a fair trial and not to be deprived of liberty

   without due process of law.

         111. As a direct and proximate result of the individual defendants’

   fabrications, Mr. Jackson was wrongfully convicted and suffered the injuries and

   damages described above.

                                        THIRD CLAIM
                                        § 1983 Coercion

         112. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         113. Defendants isolated Joseph Jackson – denying him the right to counsel,

   which had attached – and engaged in, inter alia, a deliberate course of lies, trickery

   and deceit, threatening and inflicting bodily harm on plaintiff, giving him false

   assurances of leniency and making false promises to him.

                                             -24-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page25
                                                               26ofof34
                                                                      35PageID
                                                                         PageID#:#:447
                                                                                    641



         114.    Then, despite his protestations of innocence, in a custodial

   interrogation in which Miranda warnings and counsel were withheld, plaintiff’s will

   was ultimately overborn, and defendants induced Mr. Jackson to sign the statement

   defendants had prepared, falsely incriminating himself in violation of his clearly

   established Fifth and Sixth Amendment rights to be free from compelled self-

   incrimination and to be afforded access to counsel.

         115. Defendants’ coercive and conscience-shocking interrogation tactics

   generated false and unreliable evidence used against Mr. Jackson at trial, causing his

   wrongful conviction and all the injuries set forth above.

                                   FOURTH CLAIM
                               § 1983 Supervisory Liability

         116. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         117. Supervisors, acting deliberately, recklessly and under color of law, were,

   at the relevant times, supervisory personnel with the NCPD or Freeport PD, with

   oversight responsibility for training, hiring, screening, instruction, supervision and

   discipline of the detectives and police officers who deprived Mr. Jackson of his

   clearly established constitutional rights.




                                             -25-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page26
                                                               27ofof34
                                                                      35PageID
                                                                         PageID#:#:448
                                                                                    642



         118. The supervisors were personally involved in both the deprivation of

   Mr. Jackson’s constitutional rights and in creating or condoning the policy or

   custom of failing to take preventative and remedial measures to guard against such

   constitutional deprivations.

         119. The supervisors were reckless in their failure to supervise the

   subordinate defendants, and either knew or should have known that defendant

   officers were maliciously prosecuting civilians, deliberately failing to investigate

   evidence pointing to other leads or suspects, fabricating and coercing confessions,

   suppressing exculpatory evidence, perjuring themselves as witnesses, and depriving

   civilians of due process of law.

         120. These supervisory defendants knew or in the exercise of due diligence

   would have known that the conduct of the named and Doe defendants against Mr.

   Jackson was likely to occur.

         121. The failure of these supervisory defendants to train, supervise and

   discipline the named individual defendants and the Doe defendants amounted to

   gross negligence, deliberate indifference or intentional misconduct, which directly

   caused the injuries and damages set forth above.




                                          -26-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page27
                                                               28ofof34
                                                                      35PageID
                                                                         PageID#:#:449
                                                                                    643



                                 FIFTH CLAIM
              Monell Custom and Policy and Failure to Supervise or Train

         122. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         123. The County of Nassau and Freeport, by and through their final

   policymakers, had in force and effect during the Jason investigation and for years

   beforehand, a policy, practice or custom of conducting constitutionally inadequate

   investigations; fabricating inculpatory evidence; perjury; failing to obtain probable

   cause to ensure that suspects would not be falsely arrested and maliciously

   prosecuted; suppressing from prosecutors material information favorable to

   criminal defendants; failing to follow the duties imposed by Brady v. Maryland; and

   using unconstitutional interrogation tactics.

         124. The County of Nassau and Freeport systemically failed to train their

   police officers, detectives and investigators to conduct constitutionally adequate

   investigations; not to lie about their conduct; to accurately document the manner in

   which interrogations were conducted when confessions were elicited; to obtain

   probable cause to ensure that suspects would not be falsely arrested and maliciously

   prosecuted; to disclose to prosecutors material information favorable to criminal

   defendants; and to refrain from unconstitutional interrogation tactics and perjury.


                                             -27-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page28
                                                               29ofof34
                                                                      35PageID
                                                                         PageID#:#:450
                                                                                    644



            125. The County of Nassau and Freeport failed to adequately supervise their

   police officers, detectives and investigators in conducting constitutionally adequate

   investigations; accurately documenting the manner in which interrogations were

   conducted when confessions were elicited so that confessions were not fabricated;

   obtaining probable cause to ensure that suspects would not be falsely arrested and

   maliciously prosecuted; disclosing to prosecutors material information favorable to

   criminal     defendants;   testifying   truthfully;   and   refraining   from   using

   unconstitutional interrogation tactics. Officers knew that in this climate of lax

   supervision, they were free to deviate from constitutional requirements in these

   areas.

            126. The County of Nassau and Freeport, by and through their final

   policymakers, failed to adequately discipline their police officers for investigative

   wrongdoing, though it was foreseeable that constitutional violations of the type Mr.

   Jackson suffered would be a predictable result of such failures.

            127. As set forth above, final policymakers for the County of Nassau and

   Freeport had actual or constructive notice of such failures to train, supervise and

   discipline their employees, and failed to provide training or supervision despite an

   obvious need for such training and supervision, where defendants knew that it was


                                            -28-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page29
                                                               30ofof34
                                                                      35PageID
                                                                         PageID#:#:451
                                                                                    645



   foreseeable that detectives, officers, and investigators would predictably confront

   these situations and as a result of the failure to train and supervise, constitutional

   violations would result.

         128. Such failures to train, supervise and discipline, and such

   unconstitutional governmental customs, practices and/or policies, amounted to

   deliberate indifference to the constitutional rights of criminal defendants like Mr.

   Jackson, and were the moving force behind his false, coerced and fabricated

   confession and the failure to disclose Brady that caused his arrest, prosecution, and

   incarceration, as well as all the ongoing injuries and damages set forth above.

                                       SIXTH CLAIM
                               State Law Malicious Prosecution

         129. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         130. Defendants, lacking probable cause, nonetheless intentionally, recklessly,

   and with malice, caused Mr. Jackson to be arrested, prosecuted, and convicted of

   murder and related charges.

         131. Defendants initiated and commenced the prosecution, and took steps to

   ensure that it continued.




                                             -29-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page30
                                                               31ofof34
                                                                      35PageID
                                                                         PageID#:#:452
                                                                                    646



          132. Furthermore, the defendant officers intentionally withheld from and

   misrepresented to prosecutors facts vitiating probable cause against Mr. Jackson,

   including, inter alia, the Larrea and Montes statements.

          133. As Mr. Jackson has maintained from the outset, he is innocent of any

   wrongdoing and had no knowledge of or participation in the charged crimes.

          134. The prosecution finally terminated in Mr. Jackson’s favor when his

   conviction was vacated and the indictment against him dismissed.

          135. As a direct and proximate result of defendants’ actions, Mr. Jackson was

   wrongly prosecuted, convicted and imprisoned for over twenty-three years, and suffered

   other grievous and continuing damages and injuries set forth above.

                                    SEVENTH CLAIM
                               State Law False Imprisonment

          136. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

          137. Defendants intended to confine Mr. Jackson, and, lacking probable

   cause or any other privilege, curtailed his liberty by arresting him and taking steps

   to ensure he was imprisoned on the basis of false evidence and without legal

   justification.

          138. Mr. Jackson was conscious of the confinement, and did not consent to

   it.
                                              -30-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page31
                                                               32ofof34
                                                                      35PageID
                                                                         PageID#:#:453
                                                                                    647



         139. As a direct and proximate result of defendants’ actions, Mr. Jackson

   was wrongly arrested and falsely imprisoned from December 17, 1994, until he was

   finally released on February 16, 2018, and suffered the other grievous and

   continuing damages and injuries set forth above.

                                   EIGHTH CLAIM
                Intentional or Negligent Infliction of Emotional Distress

         140. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         141. The deliberate conduct of the defendants in coercing and fabricating a

   false confession for a murder they knew Mr. Jackson did not commit, their ensuing

   refusal to investigate the matter properly, and their cover-up of the truth,

   perpetuated in public statements over many years, constitutes the intentional

   infliction of emotional distress.

         142. In the alternative, defendants’ conduct in coercing and fabricating a

   false confession and covering up the truth breached a duty of care owed to Mr.

   Jackson as a citizen and as a criminal suspect, which unreasonably endangered his

   physical safety and caused him to fear for his own safety, constituting the negligent

   infliction of emotional distress.

         143. Defendants’ conduct, falsely implicating Mr. Jackson in the Jason
                                             -31-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page32
                                                               33ofof34
                                                                      35PageID
                                                                         PageID#:#:454
                                                                                    648



   murder and subjecting him to public stigma to this day notwithstanding the

   dismissal of charges against him, caused Mr. Jackson to suffer ongoing,

   unimaginable emotional distress and traumatic psychological sequelae.

                                     NINTH CLAIM
                                    § 1983 Conspiracy

         144. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         145. The Nassau County and Freeport defendants agreed to violate provisions

   of the state and federal constitution and cause the wrongful conviction of Joseph

   Jackson.

         146. The individual defendants took several overt acts in furtherance of their

   agreement, including the suppression of exculpatory evidence and fabrication of

   inculpatory evidence, tampering with witnesses, offering false documents and

   testimony, arresting Mr. Jackson under false pretenses and impeding his access to

   counsel, assaulting him and coercing him into falsely confessing.

         147. These acts resulted in a violation of plaintiff’s rights to due process and to

   be free from unlawful search and seizure. Mr. Jackson was wrongfully convicted and

   spent decades in prison as a consequence.

         148. Accordingly, defendants violated the Fourth, Fifth, Sixth and Fourteenth


                                             -32-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page33
                                                               34ofof34
                                                                      35PageID
                                                                         PageID#:#:455
                                                                                    649



   Amendments because they conspired to deprive Mr. Jackson of his rights.

         149. As a direct and proximate result of this unlawful conduct, plaintiff

   sustained the damages hereinbefore alleged.

                                     TENTH CLAIM
                                    Failure to Intervene

         150. Plaintiff repeats and realleges each and every allegation as if fully set forth

   herein.

         151. Those defendants that were present but did not actively participate in the

   aforementioned unlawful conduct observed such conduct, had an opportunity to

   prevent such conduct, had a duty to intervene and prevent such conduct and failed to

   intervene.

         152. As a direct and proximate result of this unlawful conduct, plaintiff

   sustained the damages hereinbefore alleged.




                                             -33-
Case
 Case2:18-cv-03007-JS-GRB
      2:18-cv-03007-JS-GRB Document
                            Document169-4
                                     162 Filed
                                          Filed03/08/19
                                                05/09/19 Page
                                                          Page34
                                                               35ofof34
                                                                      35PageID
                                                                         PageID#:#:456
                                                                                    650



                                 PRAYER FOR RELIEF

         WHEREFORE, plaintiff respectfully requests judgment against defendants as

   follows:

         (a) Compensatory damages against all defendants, jointly and severally;

         (b) Punitive damages against the individual defendants, jointly and severally;

         (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

         (d) Such other and further relief as this Court deems just and proper.

   Dated:      March 8, 2019
               New York, New York

                                           Elefterakis, Elefterakis & Panek


                                           ____________________________
                                           Gabriel P. Harvis
                                           Baree N. Fett
                                           80 Pine Street, 38th Floor
                                           New York, New York 10005
                                           (212) 532-1116
                                           gharvis@eeplaw.com

                                           Attorneys for plaintiff




                                            -34-
